Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 & 18-20 are elected for examination.
	Claims 15-17 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 7, 11, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0279857) in view of Van Houdt et al (US 2016/0181259).
	Claims 1-2 & 18, Kim et al (see Fig. 1-2) clearly shows a 3D semiconductor memory device comprising following: a substrate (100); a stack structure including interlayer dielectric layers (110) and gate layer electrodes (172) alternately stacked on the substrate; and vertical channel structures (200), which are provided in channel holes (200a, 200c, see Fig. 1) penetrating the stack structure and extend in a direction Z-
a data storage pattern (130) conformally covering an inner sidewall of the channel holes (200) and having a single-layer, a vertical channel pattern (or gate oxide layer 140, see Fig. 3) covering a sidewall of the data storage pattern (130) and including an oxide semiconductor material, a conductive pad (146) disposed on an upper surface of the vertical channel pattern 200, and a vertical semiconductor pattern (144) surrounded by both vertical channel pattern 140 and the top conductive pad 146, wherein the vertical channel pattern 140 includes a first/horizontal portion contacting the upper surface of the substrate 100 below it, and also includes a second/vertical portion (140) provided between the data storage pattern 130 and the vertical semiconductor pattern 144, see illustration below, and wherein the vertical semiconductor pattern 144 is also spaced apart from the substrate by such first/horizontal portion of the vertical channel pattern 140 therebetween as claimed.
It is noted that Kim et al silent about whether or not its storage pattern is made of ferroelectric material; however, such ferroelectric material has been well-known design choice by ordinary skilled person in this art. For example, the prior teachings of Van Houdt et al (see Fig. 1-12) has shown a similar 3D memory device with vertical channel structures (Fig. 1, 130) formed on top a substrate (100) and further has multi-layer channel holes 133 (Fig. 3), wherein each vertical channel has at least 3 layers: storage pattern layer (132), channel pattern layer (131) and a center core/pattern semi layer (133) as well. Additionally, the storage pattern layer (132) is made of ferroelectric material (see [0066-0067, 0075] for details), which could have been 
[AltContent: textbox (Semi pattern
Silicon)][AltContent: textbox (Storage pattern)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel pattern)]
    PNG
    media_image1.png
    639
    599
    media_image1.png
    Greyscale

Claim 7, both Kim et al (Fig. 2) & Van Houdt (Fig. 1) above also show the bottom ends of their vertical storage patterns are open to connect substrate below with pipe shape or macaroni shaped as claimed. Also, Kim et al shows bottom end of vertical channel pattern 140 is closed shape.
Claims 11, Kim (Fig. 2) shows each vertical structure has at least one buried insulation pattern (110 & 128) filling a space surrounded by vertical semi pattern 144 and its conductive pad 146. 

[AltContent: textbox (Kim Structure)][AltContent: arrow][AltContent: textbox (1st channel hole portion penetrating substrate)][AltContent: arrow][AltContent: textbox (2nd channel hole portion with different diameter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd portion)]
    PNG
    media_image2.png
    374
    608
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Van Houdt structure)][AltContent: arrow][AltContent: textbox (Ferroelectric storage pattern
132)]
    PNG
    media_image3.png
    731
    652
    media_image3.png
    Greyscale

st hole portion, and both channel hole portions are filled with their respective material and/or structure as claimed.

3.	Other claims are objected as being dependent upon rejected claims above and tentatively contain allowable subject matter over cite darts of records for other detail claim features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/           Primary Examiner, Art Unit 2827